Citation Nr: 0710155	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1988 to August 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to service connection for a low back 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will advise 
the veteran if any action on his part is required.


FINDING OF FACT

It is not shown that the veteran's current right foot/leg 
complaints are related to the right heel injury noted in 
service.


CONCLUSION OF LAW

Service connection for a right foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant of 
which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on his 
behalf.  VA must also ask the claimant to submit any 
pertinent evidence in the his possession.

The veteran was provided the VCAA-mandated notice by letter 
dated in November 2002.  The RO specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  As 
the Board is denying the claim seeking service connection for 
right foot disability, no disability rating or effective date 
will be assigned, and there is no prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's claims folder contains his service medical 
records and private medical records.  He has not identified 
any other outstanding evidence to be obtained.  

The veteran has not been provided with a VA examination; 
however review of the record indicates a right foot 
examination is not necessary.  While a right heel injury was 
noted in service, his current complaints involve the right 
leg, and there is no true indication that any current right 
foot/leg disability might be related to service more than a 
decade earlier.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide the issue addressed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

The veteran's service medical records note that in October 
1989 he reported that while climbing down a Jacob's ladder, 
he missed a rung, and landed in a float with both feet.  He 
reported right ankle pain.  On examination, there was mild 
edema to the right heel, and slight deformity noted compared 
to the left foot.  X-ray was negative.  The assessment was 
right heel contusion.  There were no further right foot 
complaints during service, and the separation examination in 
August 1991 noted normal foot examination.  On a May 1992 
report of medical history, the veteran did not report foot 
complaints.

A private treatment record dated in August 2001 noted the 
veteran's complaint of right leg pain for the past several 
days.  He reported that he awoke with a burning-type right 
leg pain three days earlier.  The examiner recommended gentle 
exercise and Tylenol.

III.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record shows current right leg complaints, however no 
right foot disorder has been diagnosed.  The veteran's 
service medical records show that he sustained a right heel 
contusion in October 1989.  However, during the remainder of 
his service (nearly two years) there were no further 
complaints or findings of right foot problems, and his 
service separation examination found normal feet.  The record 
contains no objective showing of right foot problems for 
approximately 10 years following separation from service, and 
there is no competent evidence attributing the right leg 
complaints noted in 2001 to any incident of service.

Consequently service connection for a right foot disability 
is not warranted.  As noted above, the first objective 
evidence of right lower extremity problems after service does 
not appear until 2001, a decade after the veteran's 
separation from service.  The lengthy time interval between 
service and the first postservice clinical notation of 
complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Significantly, in this case, the injury in service involved 
the right heel, while the 2001 treatment was for right leg 
pain.

The veteran's recitation of his medical history and his 
belief that the 1989 findings are related to his current 
complaints are not competent evidence of a nexus between a 
current right leg/foot disability and service.  As a 
layperson, he is not competent to establish nexus by his own 
observation or opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In summary, while there is evidence of current right leg 
complaints, there is no objective evidence of a nexus between 
the current complaints and the acute right heel findings in 
service more than a decade earlier, and no competent evidence 
suggesting they might be related.  The preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

Service connection for a right foot disorder is denied.


REMAND

Service medical records show that in February 1990, the 
veteran reported "chronic burning pain" in his mid-lower 
back for the past several weeks.  There was no known specific 
trauma.  Normal examination was noted.  The service 
separation examination in August 1991 noted normal spine 
examination.  However, on a May 1992 report of medical 
history, the veteran reported recurrent low back pain.  

February and March 2002 private medical records note the 
veteran reported back pain since 1991.  He complained of pain 
and stiffness.  Examination showed tenderness at the sacral 
area.  The examiner noted possible osteoarthritis related to 
"service connected injury."

As the record contains competent medical evidence suggesting 
a possible nexus between current low back disability and 
documented low back complaints in service, a VA examination 
is needed.
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the nature and likely etiology 
of any current low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current low back 
disability is related to the veteran's 
military service/ back complaints noted 
therein.  The examiner should explain the 
rationale for the opinion.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


